Citation Nr: 1210501	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  04-39 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for posttraumatic headaches from July 17, 2001 to June 22, 2008.

2.  Entitlement to a disability rating in excess of 10 percent for posttraumatic headaches from June 23, 2008.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to December 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision, the RO, among other things, denied entitlement to an increased rating for posttraumatic headaches with fibromyalgia, as well as entitlement to service connection for neck pain.  In January 2004, the service connected headaches and fibromyalgia were recharacterized as separate disorders and each was assigned a 10 percent rating.

In June 2008, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In February 2011, the Board denied entitlement to a disability rating in excess of 10 percent for posttraumatic headaches.

In a September 2011 Joint Motion for Remand, the Secretary and the Veteran moved for the United States Court of Appeals for Veterans Claims (Court) to issue an order vacating the Board's February 2011 decision.  In September 2011, the Court vacated the February 2011 decision and remanded the case.  The issue is now again before the Board.  

The Veteran's claim of entitlement to an increased disability evaluation includes a claim of entitlement to a total disability rating based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Hence, that matter is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant does not suffer from  multi-infarct dementia.

2.  From July 17, 2001 to June 22, 2008, competent medical evidence did not reflect that the Veteran suffered from migraine headaches that are prostrating in nature at least once a month.

3.  Resolving reasonable doubt in the Veteran's favor, since June 23, 2008, headaches of a prostrating nature are demonstrated at least once a month.  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are not demonstrated by the evidence of record.


CONCLUSIONS OF LAW

1.  From July 17, 2001 to June 22, 2008, the criteria for a rating in excess of 10 percent for posttraumatic headaches were not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Codes 8100, 9304 (2011).

2.  From June 23, 2008, the criteria for a rating of 30, but no higher, percent for posttraumatic headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Codes 8100, 9304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In February 2002, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  A March 2006 letter provided notice of how disability ratings and effective dates are determined.  The case was most recently readjudicated in the August 2010 supplemental statement of the case.  Thus, while full notice did not precede the December 2002 rating decision any timing-of- notice error was cured and rendered harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  While the Veteran did not receive full notice prior to the initial decision, after notice was provided, he was afforded a meaningful opportunity to participate in the adjudication of the claim via the presentation of pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication, and the Board may address the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal. Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided. 38 C.F.R. § 4.14. 

The Veteran's posttraumatic headaches have been evaluated under Diagnostic Code 8045, residuals of traumatic brain injuries.  The criteria for evaluating residuals of traumatic brain injury were revised in 2008.  Those revisions, however, apply only to applications for benefits received by VA on or after October 23, 2008.  73 Fed. Reg. 54693 (Sept. 23, 2008).  Hence, the revised regulation is not for application in this case.  Id.  The Veteran is hereby informed that he has the right to elect to file a future claim of entitlement to an increased rating for consideration under the revised criteria.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008) stipulated that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, would be rated under the diagnostic codes specifically dealing with such disabilities.  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, would be rated 10 percent disabling and no more under Diagnostic Code 9304 (dementia due to head trauma); this 10 percent rating would not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

As noted in the analysis below, the Veteran is presently shown to carry a diagnosis for headaches as opposed to migraines.  Headaches are not specifically listed in the rating schedule, however, when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.

The Board considered rating the Veteran's complaints of headaches by analogy to migraine headaches under Diagnostic Code 8100.  Under those criteria, 10 percent rating is assigned for characteristic prostrating attacks averaging one in two months over the last several months.  The next higher evaluation of 30 percent requires characteristic prostrating attacks occurring on an average once a month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  Though the Diagnostic Code does not provide a definition for "prostrating," prostration is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet.App. 49, 54 (1990)..

Factual Background and Analysis

The Veteran contends that he is entitled to a higher rating for posttraumatic headaches, as he believes that this disability has increased in severity.

The Veteran was afforded a VA examination in May 2003.  He relayed a history of head trauma during service when he hit his head on a piece of reinforced steel.  His subjective complaints included headaches approximately twice a month, each lasting a full day.  He was unsure whether he experienced photophobia, because he went to bed during the headaches.  He reported suffering from nausea, but denied vomiting with his headaches.  The Veteran reported severe neck pain and crepitus due to arthritis.  He indicated that he experienced eye pain which radiated backward along the frontal lobe.  After a physical examination, the examiner diagnosed posttraumatic headaches.

At a January 2005 VA examination the Veteran reported prostrating headaches which awakened him three nights a week.  The pain was sharp at times but mostly dull, and moved from the cervical region up over the top of his head to his forehead, extending to the mandible.  He indicated that the pain was increased in the morning, with weather changes, anxiety or stress.  The pain was improved by mild physical activity.  He was noted to work as a film processor.  A mental status examination yielded normal results.  The pertinent diagnoses included headaches.  

During the Veteran's June 2008 Board hearing he reported having at least three headaches every night.  To relieve these symptoms the appellant indicated that he laid down in bed, but did not have to put himself in a closed room without light.  He denied being told that he suffered from migraines, and denied using medication for the disability because of significant side effects.  

The Veteran was afforded a VA examination in September 2009.  He reported a history of weekly severe headaches with associated nausea and light sensitivity, but not migraine headaches.  The Veteran described having prostrating attacks with a duration longer than two days.  

At a June 2010 VA examination the examiner noted that although the Veteran's headaches were at times described in various medical reports as occurring daily, the appellant stated that he experienced significant head and neck pain about two days a week.  The claimant expressed having flare-ups of pain if he struck his head or moved his head too rapidly.  Once provoked, flare-ups reportedly lasted three days and were accompanied by nausea but not emesis.  The pain generally started in the nuchal and trapezial areas, spreading upward to involve the bitemporal areas.  A prior history of nocturnal headaches was noted, but current nocturnal headaches were denied.  The appellant claimed that he did become incapacitated due to head and neck pain, but he could not describe the frequency of these episodes.  The Veteran also described symptoms of memory loss. 

After a physical and neurologic examination, the examiner diagnosed cervical spondylosis without myelopathy, chronic daily headaches secondary to analgesic overuse, and peripheral neuropathy.  The examiner commented that although headaches constitute a feature of the more generalized pain syndrome known as fibromyalgia, in his opinion the other etiologies, specified above, were more likely responsible for the Veteran's head and neck pain.

VA outpatient treatment records reveal regular complaints of head and neck pain, as well as other symptoms such as depression, stress, memory loss, and anxiety.  In April 2004, the Veteran complained of neck and shoulder pain.  An August 2008 MRI of the head revealed chronic changes with no acute or focal pathology.  

Private medical records from Dr. E. from 2008 and 2009 also note the Veteran's complaints of head and neck pain.  In January 2009, the Veteran reported a history of having a headache for the two days, but he denied photophobia or aura.  In September 2009, it was noted that the Veteran's neck pain reported caused a headache.  

With respect to whether the Veteran is entitled to a higher rating for his posttraumatic headaches, the RO has rated the headache residuals of the Veteran's head injury as 10 percent disabling under Codes 8045-9304.  As noted above, that rating is specified for purely subjective complaints attributable to brain trauma.  A rating in excess of 10 percent is not assignable under Code 9304 in the absence of a diagnosis of multi-infarct dementia.

While the Board acknowledges that an August 2008 brain MRI revealed chronic changes, no acute or focal pathology was found.  Moreover, while the Veteran has complained of memory loss, there is no evidence that the Veteran has been diagnosed with multi-infarct dementia.  Consequently, the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 9304.

The Board considered rating the Veteran's complaints of headaches by analogy to migraine headaches under Diagnostic Code 8100.  Under those criteria, 10 percent rating is assigned for characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation requires characteristic prostrating attacks occurring on an average once a month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

Between July 17, 2001 and June 22, 2008, the evidence of record preponderates against assigning a rating in excess of 10 percent for headaches under Diagnostic Code 8100.  The applicable rating criteria link ratings for migraine headaches to the following two elements: severity and frequency.  It is not sufficient to demonstrate the existence of a particular frequency of headaches; the headaches must be of a specific prostrating character.  While the Veteran has subjectively complained of prostrating headaches, the preponderance of the medical evidence is against finding that they were prostrating, and the appellant was not diagnosed with prostrating headaches during any VA examination during this period on appeal.  This is supported, in part, by the Veteran's description of his symptoms in January 2005 when he reported prostrating headaches but also stated that his pain was improved by mild physical activity.  As discussed above, prostrating is defined as that which causes "extreme exhaustion or powerlessness."  Accordingly, the Veteran's statement that mild physical activity improved his headaches strongly suggests that he did not suffer the extreme exhaustion or powerlessness described by the 30 percent rating criteria.  

Because the evidence shows that the intensity of the Veteran's headaches does not rise to the level of prostrating migraines, between July 17, 2001 and June 22, 2008 a rating in excess of 10 percent under Code 8100 is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

From June 23, 2008, however, resolving reasonable doubt in the Veteran's favor, the Board finds that a 30 percent disability rating, but no higher, is warranted.  On that date the Veteran testified before the undersigned that he experienced headaches which required that he lay down in bed.  Thereafter, the Veteran described frequent headaches which led to total incapacitation.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board will find that the appellant's headache symptoms approximated characteristic prostrating attacks occurring on an average once a month over the last several months effective from June 23, 2008.

The evidence does not, however, demonstrate very frequent prostrating with prolonged attacks productive of severe economic inadaptability for any period on appeal.  While the Veteran has stated that he is unable to work, this assertion is most commonly presented with his service-connected psychiatric disorders.  He is not shown to have experienced severe economic inadaptability secondary to headaches and entitlement to the higher 30 percent disability rating is, therefore, denied.

The Board acknowledges that the Veteran has often described his headaches in conjunction with his neck pain, with pain radiating from the neck to the head.  The appellant also reports headaches with neck movement.  The Veteran's neck disability is, however, assigned a separate rating.  Thus, additional compensation for headaches based upon the overlapping symptoms of head and neck pain would violate the doctrine against pyramiding.  See 38 C.F.R. § 4.14.

The above determination is based on application of pertinent provisions of VA's rating schedule.  Additionally, at no point during the appellate term has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, there must first be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration for each period on appeal.  The rating schedule fully contemplates the described symptomatology, and provides for a rating higher than those assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun.  

For all the foregoing reasons, the Board finds that a rating in excess of 10 percent for posttraumatic headaches is not warranted between July 17, 2001 to June 22, 2008; and that a rating in excess of 30 percent is not warranted thereafter.


ORDER

Entitlement to a disability rating in excess of 10 percent for posttraumatic headaches from July 17, 2001 to June 22, 2008, is denied.

Entitlement to a disability rating of 30 percent, but no higher, for posttraumatic headaches from June 23, 2008 is granted subject to laws and regulations governing the payment of monetary awards.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is part of an increased rating claim when such claim is raised by the record.  In this case, the claims file contains multiple assertions by the Veteran that his service-connected disabilities interfere with his employment.  Notably, the Veteran also stated in a June 2010 VA examination that if he did not have to deal with his service connected depression he would have been able to retain his former employment.  In light of Rice, the Board finds that the record raises the issue of entitlement to a total disability based on individual unemployability.  Hence, further development is in order.

Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran should be provided the appropriate VA form to formally claim entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Thereafter, the RO must conduct all appropriate development to include contacting all former employers.  

2.  The Veteran must be provided appropriate notice under the Veterans Claims Assistance Act of 2000 of the information and evidence is necessary to substantiate a claim for total disability based on individual unemployability and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that he expected to furnish.  

3.  The RO must then take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.
 
4.  Thereafter, the Veteran must be scheduled for a VA examination to address whether his service-connected post traumatic headaches, fibromyalgia, depression, not otherwise specified; and multilevel cervical degenerative disc disease in combination render him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience.  The examiner must describe any functional impairment caused by each disorder, and their impact on his ability to perform either physical or sedentary employment.  Specific VA examinations as appropriate.  The examiner must provide a complete rationale for any conclusion offered.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

6.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

7.  Thereafter, the RO must adjudicate the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders in light of all pertinent evidence of record and legal authority.  

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and any representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and affords them the appropriate time period to respond. Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


